                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                               :
ANDREW DEDONA, III,                            :
                                               :              Civil Action No. 08-2046 (BRM)
                       Petitioner,             :
                                               :
       v.                                      :              MEMORANDUM ORDER
                                               :
UNITED STATES OF AMERICA                       :
                                               :
                       Respondent.             :
                                               :


       THIS MATTER is opened to the Court by pro se petitioner Andrew Dedona, III,

(“Petitioner”), upon the filing of a Rule 60(b) motion, described by Petitioner as an “Emergency

Petition for Relief,” filed pursuant to Federal Rule of Civil Procedure 60(b)(4). (ECF No. 29.)

       IT APPEARING THAT:

       1. Petitioner previously filed a Motion to Vacate, Set Aside, or Correct Sentence pursuant

            to 28 U.S.C. § 2255 (ECF No. 1), that was denied on August 31, 2009. (ECF Nos. 19-

            20.)

       2. Petitioner’s subsequent Motion for Reconsideration (ECF No. 22), was duly denied on

            October 9, 2009. (ECF No. 25.)

       3. Petitioner now submits in the instant motion, which he describes as a “petition to

            declare the indictment and judgment in this case void, ab initio” that his underlying

            conviction was obtained as a result of due process violations, which include inter alia,

            a biased judge (ECF No. 29 at 1-2), prosecutorial misconduct for knowingly pursuing

            a conviction without proper statutory authority and “lack of the jurisdiction” that render

            his conviction void. (Id. at 8.) Furthermore, Petitioner submits that an evidentiary



                                                   1
           hearing is necessary for him to present witnesses and evidence that would prove “actual

           innocence as a matter of law.” (Id. at 8.) The Court notes that Petitioner’s “Exhibit C”

           is a “list of witnesses for offer of proof.” (Id. at 57.) The list includes several private

           individuals as well as public servants such as a former federal judge of the United States

           District Court for the Eastern District of Wisconsin, a member of the United States

           House of Representatives, current and former United States Congress staff, researchers,

           attorneys unrelated to Petitioner’s underlying conviction and or his habeas petition and

           unnamed prison inmates. Petitioner provides these witnesses can all provide testimony

           supporting Petitioner’s proffer that he was convicted pursuant to an invalid statute.

       4. The instant petition appears to be a second or successive Section 2255 petition,

           notwithstanding Petitioner’s argument to the contrary. 1

       5. “Rule 60(b) allows a party to seek relief from a final judgment, and request reopening

           of his case, under a limited set of circumstances including fraud, mistake, and newly

           discovered evidence.” Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). While Petitioner

           refers to the “fraud on the court by the prosecutor” (ECF No. 29 at 1), as one basis for

           bringing the instant motion, he appears to be advancing the same jurisdiction claim that

           he made in his first Section 2255 petition, albeit this time within the context of the

           prosecutor’s alleged misconduct. (See ECF No. 1-1 at 29-34.) Petitioner’s submission

           appears to be an attack on his underlying conviction and not his Section 2255

           proceeding. See Pridgen v. Shannon, 380 F.3d 721, 727 (3d Cir. 2004) (“[W]hen the




1
  Petitioner provides that the instant petition does not qualify as a petition under Section 2255
because “[I]t does not attack the sentence; it attacks whether a case could even exist due to lack of
jurisdiction.” (ECF No. 29 at 4.)
                                                 2
           Rule 60(b) motion seeks to collaterally attack the petitioner’s underlying conviction,

           the motion should be treated as a successive habeas petition.”)

       6. Consequently, this Court will deny the emergency petition as a second or successive

           Section 2255 motion. See Robinson v. Johnson, 313 F.3d 128, 139 (3d Cir. 2002)

           (“Unless the court of appeals grants such permission, the district court may not consider

           the second or successive petition.”).

       7. Whenever a civil action is filed in a court that lacks jurisdiction, “the court shall, if it

           is in the interest of justice, transfer such action . . . to any other such court in which the

           action . . . could have been brought at the time it was filed.” 28 U.S.C. § 1631. In this

           case, this Court will not transfer Petitioner’s emergency petition to the Third Circuit

           for its consideration as a second or successive § 2255 motion. 2

       8. Finally, this Court must determine whether Petitioner is entitled to a certificate of

           appealability in this matter. See Third Circuit Local Appellate Rule 22.1. The Court

           will issue a certificate of appealability if the petitioner “has made a substantial showing

           of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Petitioner has not made

           a substantial showing of denial of a constitutional right, and this Court will not issue a

           certificate of appealability.

       Accordingly, for the reasons set forth above and for good cause appearing,

       IT IS on this 18th day of June 2019;

       ORDERED that the Clerk shall reopen this case for the sole purpose so that this Court can

consider Petitioner’s Emergency Petition (ECF No. 29); and it is further



2
  Nothing in this Memorandum Opinion should be construed by Petitioner as preventing him from
filing a request to file a second or successive § 2255 motion in the Third Circuit for that Court’s
consideration in the first instance.
                                                   3
      ORDERED that the Emergency Petition (ECF No. 29) is DENIED; and it is further

      ORDERED that a certificate of appealability shall not issue; and it is further

      ORDERED that the Clerk of the Court shall close this matter; and it is finally

      ORDERED that the Clerk of the Court shall serve a copy of this Order and the

accompanying Memorandum Opinion on Petitioner by regular mail.




                                                           /s/ Brian R. Martinotti
                                                           HON. BRIAN R. MARTINOTTI
                                                           UNITED STATES DISTRICT JUDGE




                                               4
